DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 7/30/2019 has been considered and is included in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a ramp” in line 2. There is already reference to “a ramp” in claim 1 which claim 12 depends upon. Therefore, it is unclear if it is the same ramp or a distinct ramp the applicant is referring to in line 2. For examination purposes examiner understands these as being intended to be the same formed ramp. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodlow (US 8117994) in view of Wolfe (US 8146190).
Regarding claim 1, Goodlow discloses a collapsible ramp (10) that is movable between a stowed state (Fig. 7) and a deployed state (Fig. 4), comprising: a housing assembly (34) that includes a housing (34), the housing at least partially defining a pocket (area within the front wall (36), rear wall (38), first side wall (40) and second side wall (42) of the housing assembly (34)); an assembly (46) with a member having a vertical component (vertical portion of (46)) having a height adjustment member (46) 
Goodlow does not explicitly disclose a movable carriage within the housing and a vertical member assembly having a height adjustment member that is coupled to the movable carriage.
Wolfe teaches a movable carriage ((28) portion between (12) and (end of bed) that is located between the top and bottom of (36)) within the housing (12) and a vertical member assembly (14) having a height adjustment member (14) that is coupled to the movable carriage (Figs. 5-7, shows the carriage moving within (12) as the height is adjusted for (14)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible ramp of Goodlow with a movable carriage within the housing and vertical member assembly coupled to the movable carriage as taught by Wolfe in order to make it easier to adjust the angle of the ramp. Please note in the combination, the housing is taught by Goodlow.    
Regarding claim 4, Goodlow as modified by Wolfe teaches (references to Goodlow) wherein the housing assembly further comprises a plurality of rails (28) that are positioned within the housing (12) and guide movement of the movable carriage (28). 
Regarding claim 5, Goodlow as modified by Wolfe teaches (references to Wolfe) wherein in the stowed state, the movable carriage (28) is located near a rear end of the pocket (Fig. 4, area within (12)), and in the deployed state, the carriage is located adjacent an opening of the pocket (Figs. 5-7). 
Regarding claim 6, Goodlow as modified by Wolfe teaches wherein the vertical member assembly (Wolfe: (14)) comprises a vertical position lock (Wolfe: (50)) configured to fix the height adjustment member (Goodlow: (46)) at an angle between about 75 degrees and about 105 degrees relative to the housing (Goodlow: See Fig. 4). 
Regarding claim 7, Goodlow as modified by Wolfe teaches (references to Wolfe) wherein the vertical position lock (50) includes a force-biased pin that is configured to engage a slot of the movable carriage of the housing assembly when the height adjustment member is at about a right angle relative to the housing (col. 6, lines 49-60).
Regarding claim 8, Goodlow as modified by Wolfe teaches (references to Wolfe) wherein the movable carriage includes a contoured mating surface that is configured to guide the force-biased pin of the vertical position lock (col. 6, lines 49-60).  
Regarding claim 9, Goodlow as modified by Wolfe teaches (references to Goodlow) wherein the upper slide assembly (28) forms a track (30) that is configured to slidably receive a lower pan of the lower slide assembly (26) (Fig. 3).
Regarding claim 10, Goodlow as modified by Wolfe teaches (references to Goodlow) wherein the track is configured to slidably receive the lower pan of the lower slide assembly (26) underneath an upper pan of the upper slide assembly (28) (see Fig. 3). 
Regarding claim 14, Goodlow as modified by Wolfe teaches (references to Goodlow) further comprising a bridge (58) that is pivotably connected to a bed-facing end (20) of the upper slide assembly (12), wherein the bridge is configured to extend away from the upper slide assembly in the deployed state (Fig. 1). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Goodlow (US 8117994) in view of Wolfe (US 8146190) and further in view of Loeser (US 6536372).
Regarding claim 2, Goodlow as modified by Wolfe does not explicitly teach wherein the housing has a thickness of less than about 1.25 inches.
Loeser teaches the housing has a thickness of less than about 1.25 inches (col. 3, lines 10-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the housing of Goodlow modified by Wolfe with being less than about 1.25 inches as taught by Loeser in order to not appreciably alter the appearance or shape of the mattress and without creating discomfort to the human occupants of the bed (Loeser: col. 3, lines 10-17).
Regarding claim 3, Goodlow as modified by Wolfe and Loeser teaches (references to Wolfe) wherein the vertical member assembly is configured to reversibly nest within the pocket in the stowed state such that the height adjustment member lies . 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodlow (US 8117994) in view of Wolfe (US 8146190) and further in view of Quinn et al. (US 4807317).
Regarding claim 11, Goodlow as modified by Wolfe teaches (references to Goodlow) wherein the upper slide assembly (28) includes a left portion and right portion that telescopically receives a left portion and a right portion of the lower slide assembly (Fig. 5; col. 2, lines 1-4, channels).
Goodlow as modified by Wolfe does not explicitly teach the interaction includes the upper slide assembly including a left tube and a right tube receiving a left tube and a  right tube of the lower slide assembly. 
Quinn et al. teaches a ramp having tube connections (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified channels of the collapsible ramp of Goodlow modified by Wolfe substituting the telescopically engagement with the upper slide assembly including a left tube and a right tube receiving a left tube and a right tube of the lower slide assembly as taught by Quinn et al. to connect the portions of the ramp, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).   
Regarding claim 12, Goodlow as modified by Wolfe and Quinn et al. teaches (references to Goodlow) further comprising a slide length lock (32) located upon the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goodlow (US 8117994) in view of Wolfe (US 8146190) and further in view of Swink et al. (US 6536064).
Regarding claim 13, Goodlow as modified by Wolfe does not explicitly teach the collapsible ramp further comprising a plurality of support legs that are movably coupled to the upper slide assembly, each of which has an adjustable height. 
Swink et al. teaches the collapsible ramp further comprising a plurality of support legs (16) that are movably coupled to the upper slide assembly (12), each of which has an adjustable height (the movement of the caster and wheel within the hollow of (16) adjusts the height of the support leg). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified collapsible ramp to include support legs with adjustable height as taught by Swink et al. in order to steady and support the weight on the ramp itself.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goodlow (US 8117994) in view of Wolfe (US 8146190) and further in view of Sloan et al. (US 5213060).
Regarding claim 15, Goodlow as modified by Wolfe does not explicitly teach wherein a lower end of the lower slide assembly is fitted with a foot having a soft material. 
Sloan et al. teaches a lower end of the lower slide assembly is fitted with a foot (36) having a soft material (col. 3, lines 24-28, rubber). It would have been obvious to . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goodlow (US 8117994) in view of Wolfe (US 8146190) and further in view of Weber (US 2012/0060769).
Regarding claim 16, Goodlow as modified by Wolfe does not explicitly teach wherein a portion of the housing assembly that surrounds an opening of the pocket is covered, coated, treated, or fitted with a soft material. 
Weber teaches a portion of the housing assembly that surrounds an opening of the pocket is covered, coated, treated, or fitted with a soft material (paragraph [0033] discloses the ramp may be formed from foam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible ramp of Goodlow modified by Wolfe with a material that is soft as taught by Weber in order to entice animals (Weber: paragraph [0033]) or to further prevent injury. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goodlow (US 8117994) in view of Wolfe (US 8146190) and further in view of Lucas (US 2751608).
Regarding claim 17, Goodlow as modified by Wolfe does not explicitly teach wherein the upper slide assembly includes a plurality of retractable guide members, 
Lucas teaches an upper assembly includes a plurality of retractable guide members ((16) and (17)), each guide member being configured to provide visual and tactile guidance as to a location of a boundary of the upper assembly (visually, ((16) and (17)) assembled on opposite ends and project upwardly to provide a guard and tactile guidance as to the location of the boundary of the assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible ramp of Goodlow and Wolfe with the retractable guide members taught by Lucas in order to provide temporary boundaries that are easy to dismantle (Lucas: col. 1, lines 19-21).  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodlow (US 8117994) in view of Sloan et al. (US 5213060) and further in view of Wolfe (US 8146190).
Regarding claim 18, Goodlow discloses a method of using a collapsible pet ramp (10), comprising: placing the collapsible pet ramp (10) adjacent an upper surface (78) of a mattress (76); locking ((46) is in (54) locking the position) a bed-facing end (20) of the collapsible ramp assembly relative to the housing (34) in a position that is gravitationally above the housing (Fig. 4 shows (20) of the collapsible ramp assembly (12) locked gravitationally above the housing); pivoting the collapsible ramp assembly relative to the housing ((46) pivots relative to the housing; Fig. 4); and extending an effective ramp length of the collapsible ramp (12) assembly until the collapsible ramp is adjacent to the bed (col. 2, lines 1-4 and lines 42-44).
Goodlow does not explicitly disclose placing the collapsible pet ramp underneath a mattress; sliding a collapsible ramp assembly out of a housing of the collapsible pet ramp; and extending an effective ramp length of the collapsible ramp assembly until the collapsible ramp rests on a ground surface. 
Sloan teaches placing the collapsible pet ramp underneath a mattress (Fig. 1, ramp placed under mattress (26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goodlow with placing the collapsible pet ramp underneath a mattress to help prevent movement of the ramp if the pet jump onto the ramp after a running start (Sloan et al.: col. 2, lines 59-66).  
Wolfe teaches sliding a collapsible ramp assembly (16) out of a housing of the collapsible pet ramp (col. 4, lines 28-29); and extending an effective ramp length of the collapsible ramp assembly until the collapsible ramp rests on a surface (col. 4, lines 29-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible ramp of Goodlow modified by Sloan to slide the collapsible ramp assembly out of a housing and extending an effective ramp length of the collapsible ramp unit the collapsible ramp rests on a surface as taught by Wolfe in order to slide the ramp out and extend from one point reducing set up time. Please note in the combination the surface is the ground surface disclosed in Goodlow. 
Regarding claim 19, Goodlow as modified by Sloan and Wolfe teaches (references to Goodlow) wherein locking the bed-facing end of the collapsible ramp assembly comprises locking a rigid support assembly (46) at between about 75 degrees 
Regarding claim 20, Goodlow as modified by Sloan and Wolfe teaches (references to Wolfe) wherein locking the bed-facing end of the collapsible ramp assembly occurs prior to extending the effective ramp length of the collapsible ramp assembly (col. 4, lines 29-31). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Suggate (US 2006/0059636) teaches a modular ramp. Weddle (US 3287746) teaches a movable carriage. Anderson et al. (US 2002/0144364) teaches a lightweight portable ramp. Bailie (US 2007/0234491) teaches a folding ramp. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643